Citation Nr: 1606558	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  08-26 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for Dupuytren's contracture of the right hand.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel

INTRODUCTION

The Veteran retired from the United States Army after over 20 years of active duty, including periods of active service from September 1976 to September 1979, December 1980 to June 1982, January 1983 to April 1995, December 1998 to March 1999, October 1999 to March 2000, and December 2004 to December 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The RO in St. Petersburg, Florida has jurisdiction over the appeal.

In January 2011, the Board remanded this claim to schedule the Veteran for a Board hearing.  In February 2013, the Veteran testified before the undersigned Veterans Law Judge via live videoconference.  A transcript of that proceeding is of record.

In May 2014 and January 2015, the Board remanded this claim for further evidentiary development.  As will be discussed in greater detail below, a review of the claims file reveals that the RO has substantially complied with the Board's May 2014 and January 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board acknowledges that the Veteran was previously represented by the Virginia Department of Veterans Services.  However, during the pendency of this appeal, he elected to appoint the American Legion as his representative, thereby revoking Virginia Department of Veterans Services' power of attorney.  See January 2015 VA Form 21-22; 38 C.F.R. § 14.631(f)(1).  This change is reflected on the title page of this decision.

The Veteran submitted a claim for a temporary total disability rating for Dupuytren's contracture of the left hand in January 2015, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).
FINDING OF FACT

Dupuytren's contracture of the right hand is manifested solely by pain and limitation of distal interphalangeal joint flexion of the right little finger.


CONCLUSION OF LAW

The criteria for an initial compensable rating for Dupuytren's contracture of the right hand are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 4.71a, Diagnostic Codes 5151, 5227, 5230 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, a February 2007 notice advised the Veteran of the evidentiary requirements for his initial service connection claim, and of the division of responsibility between the Veteran and VA for obtaining evidence.  A subsequent February 2008 notice informed the Veteran of the process by which disability ratings and effective dates are assigned, and the claim was readjudicated in the June 2008 Statement of the Case, thereby curing any timing defect.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Therefore, the Board finds that VA's duty to notify has been satisfied.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).  Here, service treatment records are associated with claims file, and all other available post-service treatment records and reports identified by the Veteran have also been obtained.  

The Veteran was afforded two VA examinations during the period on appeal.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds the April 2007 and July 2014 VA examinations are adequate for the purposes of the evaluating the Dupuytren's contracture of the right hand, as the examinations involved a review of the Veteran's pertinent medical history as well as a clinical examination of the Veteran, and provided a review of relevant symptomatology related to the disability on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board notes the Veteran's argument that the April 2007 VA examination was inadequate.  See Board Hearing Transcript (Tr.) at 7.  The Veteran pointed to the brevity of the April 2007 VA examination.  See id.  However, a review of the report of that examination reveals that the examiner considered the Veteran's subjective complaints and performed objective testing to determine the severity of the Veteran's right hand disability.  The results from that examination report provide the information necessary to determine the appropriateness of an increased initial rating for the Veteran's right hand disability.  Thus, the Board concludes that the April 2007 VA examination is adequate and the results from that examination will be used to determine whether an increased rating is warranted for the Veteran's service-connected right hand disability.
In addition, the Board finds that substantial compliance with the Board's May 2014 and January 2015 remand directives has been achieved.  All outstanding VA treatment records were obtained and associated with the claims file.  A June 2014 letter sought from the Veteran information concerning private treatment for his hands.  The Veteran did not respond to the letter.  Finally, as explained above, the Veteran was afforded a VA examination in July 2014.  The examiner provided a detailed review of the Veteran's right hand disability, current complaints, and discussed the nature and extent of those disabilities.  Finally, per the January 2015 remand, a VA examiner provided an addendum opinion addressing whether the Veteran's functional impairment of the right hand was such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  Thus, the Board finds that substantial compliance with the May 2014 and January 2015 remand directives has been achieved.  See Stegall, supra.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible, and  no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2014); 
38 C.F.R. § 3.159 (2015).

Merits

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

The Veteran's right hand disability has been rated as noncompensable pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5230, which provides a maximum noncompensable rating for any limitation of motion for the ring or little finger of the dominant hand.  Thus, even if the Veteran displays limited motion of the ring or little finger, a noncompensable rating is the highest rating he can receive under Diagnostic Code 5230.

Turning to the evidence of record, the Veteran was afforded a VA examination in April 2007.  The Veteran reported hand pain occurring four times per day lasting four hours.  The examiner stated that the Veteran could tie shoelaces, fasten buttons, and pick up a piece of paper and tear it without difficulty.  Right hand fingertips could approximate the proximal transverse crease of the palm.  With the thumb attempting to oppose the fingers, the measurement between the tip of the right thumb and each right finger was 0 centimeters.  With the thumb attempting to oppose the fingers, the measurement between the pad of the right thumb and each right finger was 0 centimeters.  Right thumb range of motion was radial abduction to 70 degrees, palmar abduction to 70 degrees, metacarpophalangeal (MP) flexion to 70 degrees, and interphalangeal (IP) flexion to 60 degrees.  Right thumb joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Right index finger range of motion was distal interphalangeal joint (DIP) flexion to 70 degrees, proximal interphalangeal joint (PIP) flexion to 110 degrees, MP flexion to 90 degrees.  Right index finger function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Right long finger range of motion was DIP flexion to 70 degrees, PIP flexion to 110 degrees, and MP flexion to 90 degrees.  Right long finger function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Right ring finger range of motion was DIP flexion to 70 degrees, PIP flexion to 110 degrees, and MP flexion to 90 degrees.  Right ring finger function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Right little finger range of motion was PIP flexion to 110 degrees, MP flexion to 90 degrees, and DIP flexion to 60 degrees (where pain occurred).  Joint function of the right little finger was limited by pain following repetitive use testing and it was noted that pain has the major junctional impact.  However, joint function was not additionally limited by fatigue, weakness, lack of endurance or incoordination.

At his February 2013 Board hearing, the Veteran testified regarding his right hand disability.  The Veteran testified that his right hand disability is not as severe as his left hand disability.  See Board Hearing Tr. at 3.  He also reported not receiving treatment for his hands.  See id at 5.  He reported pain in his hands.  See id at 8.  

The Veteran was afforded a VA examination in July 2014.  The examiner noted that the Veteran is left handed.  Pain in the right hand was less than in the left and the Veteran noted that right hand pain is mainly when driving.  The Veteran did not report flare ups of his right hand disability.  There was no limitation of motion or painful motion of the right fingers, even after repetitive use testing.  There was no gap between the thumb pad and fingers.  There was no gap between any fingertips and the proximal transverse crease of the palm nor was there evidence of painful motion in attempting to touch the palm with the fingertips.  Additionally, there was no limitation of extension or evidence of painful motion for the index finger or long finger.  Pain to palpitation was noted.  Normal strength hand grip was noted.  There was no evidence of ankylosis.  The examiner noted a tender slight thickening of the flexor tendon of the fourth finger, but no contracture.  Diagnostic testing did not reveal any abnormal findings for the right hand.

While the examiner initially stated that there was functional impairment of the right upper extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis, another VA examiner clarified this finding in a May 2015 addendum opinion.  In that addendum, the examiner explained that the Veteran's right hand contracture does not cause functional impairment such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The examiner explained that the right hand disability is only symptomatic while driving and the disability does not flare up.  Additionally, the examiner explained that there is no gap between any right hand finger and the thumb when attempting to oppose, there is no gap between any right fingertips and the proximal transverse crease of the palm, and there is no evidence of painful motion in attempting to touch the palm with the fingertips.  The examiner further explained that there is no limitation of motion or evidence of painful motion of the right fingers, and no further limitation of motion during repetitive use testing and muscle strength is normal in the right hand.  Finally, the examiner noted that there is no contracture of the right fourth and fifth fingers.

A March 2015 VA treatment record notes slight discomfort in the right hand lateral palm area, but the Veteran was able to move all fingers.

The above-cited evidence reflects that, throughout the appeal period, the only symptoms associated with the Veteran's disability are limitation of motion of the right little finger and pain.  See April 2007 VA Examination Report.  Under Diagnostic Code 5230, a maximum noncompensable rating is provided for any limitation of motion of the fourth or fifth fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5230 (2015).  Accordingly, a compensable evaluation is not warranted under Diagnostic Code 5230.  Furthermore, as the Veteran is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997); see also VAOPGCPREC 36-97 (Dec. 12, 1997).  The Board has also considered that joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. 
§ 4.59.  However, under VA's Rating Schedule, no minimal compensable rating is listed for limitation of motion or ankylosis of the right little finger.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5227 and 5230.  As such, application of 38 C.F.R. § 4.59 is of no benefit to the Veteran in the present case.

The Board has considered other potentially applicable codes in rating the Veteran's disability.  However, there is no evidence of any ankylosis of the Veteran's right fingers, and the thumb, index and long fingers have all had full range of motion throughout the appeal, even when considering the factors outlined in 38 C.F.R. §§ 4.40 and 4.45.  Thus, ratings under Diagnostic Codes 5216 through 5229 are not warranted.

VA regulations also provide a compensable rating for arthritis manifested by painful motion that is otherwise noncompensable under the rating criteria pertaining to the affected joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under Diagnostic Code 5003, when the limitation of motion of the joint involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Id.  However, in this instance, there is no evidence of any arthritis of the right hand.  See July 2014 VA Examination Report (diagnostic testing did not reveal any abnormal findings for the right hand).  Without any evidence of arthritis, a compensable rating under Diagnostic Code 5003 is not warranted.

Finally, as discussed above, while the July 2014 VA examiner stated that there was functional impairment of the right upper extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis, the May 2015 addendum opinion stated otherwise.  Indeed, the May 2015 addendum opinion made clear that the Veteran did not experience any limitation of motion at the July 2014 VA examination and the only time the Veteran experiences trouble is while driving.  The Board finds the May 2015 addendum opinion's description of the Veteran's disability, given its supporting rationale and in view of the other evidence of record, more informative than the bare statement of the July 2014 examiner, and thereby affords it more probative weight.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same).  Thus, a rating under the Diagnostic Codes pertaining to amputation is not warranted.

The record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected disability.  The Veteran's disability is manifested by limitation of motion of the right little finger and pain, and these symptoms are fully considered and are contemplated in Diagnostic Code 5230.  Thus, referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

As a final note, the Veteran does not claim, and the record does not otherwise suggest, that he is unemployable due solely to his service-connected right hand disability.  Thus, the issue of entitlement to a total disability rating based upon individual unemployability (TDIU) has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


ORDER

An initial compensable rating for Dupuytren's contracture of the right hand is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


